UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1266



ROY W. TEAGUE, d/b/a Myers/Chavis Utility Con-
tractors, a resident of Cumberland County,

                                              Plaintiff - Appellant,

          and


GARY L. CHAVIS, d/b/a Myers/Chavis Utility
Contractors, a resident of Davidson County,

                                                           Plaintiff,

          versus


TIME WARNER ENTERTAINMENT COMPANY, L.P., a
Delaware corporation; TIME WARNER CABLE, AN
ADVANCED NEWHOUSE PARTNERSHIP CORPORATION, a
Delaware corporation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-510-5-F)


Submitted:   April 15, 1999                 Decided:   April 23, 1999
Before NIEMEYER and HAMILTON,* Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy W. Teague, Appellant Pro Se. Reid L. Phillips, BROOKS, PIERCE,
MCLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roy Teague appeals the district court’s order denying his

motion to set aside the summary judgment order in favor of Defen-

dants.   We have reviewed the record and the district court’s order

and find no reversible error.   Accordingly, we affirm the district

court’s order.    See Teague v. Time Warner, No. CA-98-510-5-F

(E.D.N.C. Feb. 4, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED




     *
       Judge Hamilton did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).


                                 2